Case 1:18-cv-20864-JLK Document 52 Entered on FLSD Docket 04/23/2020 Page 1 of 3




                               UNITED STATES DISTICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                   CASE NO.: 18-CV-20864-JLK

 JOSE VELAZQUEZ,

                Plaintiff,
 v.

 GATOR PARK, INC.,

             Defendants.
 ________________________/

                DEFENDANT’S UNOPPOSED MOTION TO EXTEND TIME
              FOR PARTIES TO FILE THE JOINT PRETRIAL STIPULATION
                   AND INCORPORATED MEMORANDUM OF LAW


        Defendant, GATOR PARK, INC., by and through the undersigned counsel, pursuant to

 Federal Rule of Civil Procedure 6(b) and Southern District Local Rule 7.1, and herein files this

 Unopposed Motion To Extend Time for Parties to File the Joint Pretrial Stipulation, and in support

 thereof states as follows:

        1.       The Honorable Court’s Order Setting Trial [D.E. #49] provided that this case

 would be on the two-week trial calendar commencing July 13, 2020, with calendar call for July 9,

 2020. In addition, the pre-trial conference was scheduled for May 1, 2020, and the deadline for

 filing the pre-trial stipulation was set for April 24, 2020.

        2.       On April 6, 2020, the Honorable Court issued an Order continuing all court

 proceedings pursuant to Administrative Order 2020-34, including the May 1, 2020 final pre-trial

 conference. [D.E. #51].

        3.       While the parties are in the process of preparing the pre-trial stipulation, Defendant

 read S.D. Local Rule 16(e), which states:
Case 1:18-cv-20864-JLK Document 52 Entered on FLSD Docket 04/23/2020 Page 2 of 3
                                                                          Jose Velazquez v. Gator Park, Inc.
                                                                               Case No. 18-CV-20864-JLK
                                                                                                Page 2 of 3


                 “It shall be the duty of counsel to see that the pretrial stipulation is
                 drawn, executed by counsel for all parties, and filed and served on
                 all parties and filed with the Court no later than seven (7) days prior
                 to the pretrial conference, or if no pretrial conference is held, seven
                 (7) days prior to the call of the calendar.”


 to mean that with the continuation of the pre-trial conference, the pre-trial stipulation, absent

 rescheduling of the pre-trial conference, would be due no later than July 2, 2020, seven (7) days

 prior to the call of the calendar.

         4.      At the time of filing this Motion, Defendant Counsel just recently learned that his

 paralegal is presently hospitalized and battling health issues associated with the current health

 pandemic, and thus is unable to assist with completion of key elements required to be contained

 within the pre-trial stipulation.

         5.      Rather than take the chance that the undersigned is mis-reading the Rule, Defendant

 Counsel contacted Plaintiff Counsel and requested that they formally obtain an extension of time

 to file the pre-trial stipulation.

         6.      Defendant has conferred with Plaintiff Counsel who has no objection to a request

 for a 30-day extension of time to prepare and file the pre-trial stipulation.

         WHEREFORE, Defendant Gator Park, Inc., respectfully requests this Honorable Court

 issue an Order granting Defendant’s Unopposed Motion To Extend Time for Parties to File the

 Joint Pre-Trial Stipulation, and for all other relief the Court deems just and proper.

                                      Certificate of Good Faith

         The undersigned Counsel, pursuant to Southern District Local Rule 7.1(a)(3), has conferred

 with the Plaintiff Counsel in a good faith effort to resolve the issues raised in this motion, and

 Plaintiff Counsel is in agreement with Defendant’s Motion.
Case 1:18-cv-20864-JLK Document 52 Entered on FLSD Docket 04/23/2020 Page 3 of 3
                                                                    Jose Velazquez v. Gator Park, Inc.
                                                                         Case No. 18-CV-20864-JLK
                                                                                          Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 23rd day of April, 2020, pursuant to Local Rules, a copy

 of the foregoing has been electronically filed with the Clerk of the District Court by using the

 CM/ECF system which will send notice of electronic filing to all CM/ECF participants.


                                     BANKER LOPEZ GASSLER, P.A.
                                     Attorneys for Defendant, GATOR PARK, INC.
                                     1200 South Pine Island Road, Suite 170
                                     Plantation, Florida 33324
                                     Direct Line: (954) 440-1333
                                     Email:         service-dmelamed@bankerlopez.com

                                     /s/ Douglas B. Melamed
                                     DOUGLAS B. MELAMED, ESQ.
                                     Florida Bar No. 150002
